Andrew Lovelace was convicted of a violation of the prohibition law. February 14, 1912, he was sentenced to serve a term of 90 days in the county jail and to pay a fine of two hundred fifty dollars. From this judgment an appeal was attempted to be taken by filing in this court May 14, 1912, petition in error with case-made. The record shows that on March 14 he was given 30 days in which to make and serve a case-made and was given 60 days from March 14, 1912, in which to perfect his appeal to this court. The petition in error and case-made was filed in this court 61 days from March 14, 1912. For this reason the Attorney General moves that the appeal be dismissed. Which motion is hereby sustained and the appeal dismissed, and the cause remanded to the county court of Ellis county with direction to enforce its judgment therein.